Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Reasons for Allowance
Claims 12-29 are allowed herein. 
The following is an examiner’s statement of reasons for allowance: 
Examiner indicated independent claims 12 and 20 as allowable in the Final Rejection of 11/2/2021; dependent claims 13-19 and 21-29 were objected to due to matters of form, and claims 17 and 25 were rejected under 35 U.S.C. 112(a) and 112(b). Applicant’s arguments and amendments have overcome the outstanding objections and rejections, withdrawn herein. The claims are now in condition for allowance.
In the Final Rejection, Examiner elucidated the reasons for allowance over the prior art, repeated for additional clarification below:
Applicant’s arguments directed towards the claim elements of claims 17 and 25, specifically regarding the passage or channel (40) within the rod (34) being closable, were deemed sufficient. The structure of the element has the capability of being closed, and the rejections have been withdrawn. 
The prior art of the record, taken alone or in combination, neither teaches nor suggests the combination of claim elements as currently recited. In the embodiment of Figure 5 of Malina, the bellows body (427) is attached at upper stretch between an attachment point and said movable guide plate.  
Malina discloses a free floating piston (20) that is attached to bellows (27) in an alternative embodiment in Figure 1. However, this free floating piston (20) does not incorporate the claimed features of an attachment point fixed on said housing and said bellows body attached to said attachment point and being stretched between said attachment point and said movable guide plate, as the entirety of the free floating piston moves and does not have a fixed attachment point. Even if one were motivated to combine the features of an alternative embodiment of Malina into the presently mapped embodiment, the claimed invention would not be taught by the proposed combination. Modification of elements to include features that depend on pressure changing structures requires an extensive reconstruction of an already modified combination. 
Upon additional search and consideration, previously referenced Kojima teaches the recitations of the claimed invention except said piston-rod unit separating said second media chamber and said third media chamber so as to prevent fluid communication therebetween in said housing. Furthermore, Kojima additionally has a free floating piston (2), similar to the first embodiment of Malina Figure 1, and thus not teaching an attachment point fixed on said housing and said bellows body attached to said attachment point and being stretched between said attachment point and said movable guide plate. The required modification to Kojima in order to meet the claimed invention would reconstruct and alter the functionality of the apparatus. 
HARNISCHBERG (EP0280649A1) teaches a tool for generating an axially generated force on a rod by using a hydraulic pressure element in the handle of the tool, however HARNISCHBERG does not teach a third media chamber and thus said piston-rod unit separating said second media chamber and said third media chamber so as to prevent fluid communication therebetween in said housing, nor that the first media chamber comprises a pressurized compressible medium. The hydraulic oil enters into the bellows body (5) via a valve arrangement; however, the contents of handle (2) are not explicitly taught nor suggested to comprise a pressurized compressible medium within a closed chamber. 
Klembcyzk (US 6345707) teaches a frictionless, hydraulic damper using oil to communicate via bores. However, the disclosed invention is not directed towards a clamping cylinder or a collet attaching two flange halves. Furthermore, the chambers communicate with one another and thus do not teach said piston-rod unit separating said second media chamber and said third media chamber so as to prevent fluid communication therebetween in said housing. 
Takahashi (US 6378856) teaches a clamp apparatus using a piston-rod mechanism (32, 28, 30), to actuate a toggle link mechanism. However, Takahashi neither teaches nor suggests a second media chamber, a bellows body, and thus said bellows body being attached to said attachment point and being between stretched said attachment point and said movable guide plate. 
The subject matter of the combination of claim elements as currently recited has been found to be allowable over the prior art of the record, as explained above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723